Citation Nr: 1036890	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision in which the RO 
denied, in pertinent part, the Veteran's claims for entitlement 
to service connection for bilateral hearing loss, because the 
evidence was not new and material, and residuals, right knee 
injury.  The Veteran perfected appeals to the denial of both 
claims.  

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection for 
bilateral hearing loss before it can address the matters on the 
merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the claim-the Board has 
characterized the appeal as encompassing the two issues listed on 
the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Board notes that in a September 2008 written 
statement, the Veteran raised a claim for service 
connection for left knee disability as secondary to 
service-connected back disability.  This matter is 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss and residuals of a right knee injury are addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss.  The 
Veteran did not initiate an appeal of that decision.  

2.  The evidence associated with the claims file since the April 
2007 rating decision is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's April 2007 decision that denied the claim for 
service connection for bilateral hearing loss, became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2009).

2.  As evidence received since the April 2007 rating decision, 
denying service connection for bilateral hearing loss, is new and 
material, the criteria for reopening the claim for service 
connection for bilateral hearing loss are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's petition to 
reopen his previously denied claim for service connection for 
bilateral hearing loss, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished.  

II.  Analysis

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  
A claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156(a)].  In the current case, 
the claim to reopen was received in June 2008, subsequent to that 
date.  Therefore, the current version of the law, which is set 
forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).
A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In an April 2007 rating decision, the RO denied service 
connection for bilateral hearing loss.  The evidence of record at 
that time consisted of the Veteran's service treatment records 
and VA treatment records.  The RO denied the Veteran's claim on 
the basis that the evidence of record failed to show a causal 
relationship between the Veteran's current hearing loss and his 
military service.  

The evidence added to the record since the April 2007 rating 
decision consists of additional VA treatment records as well as 
private treatment records.  The newly submitted evidence shows 
that in July 2007 the Veteran reported to his private doctor that 
his hearing loss began in the 1950's when he was living next to 
artillery firing for fifteen months.  Additionally, an April 1987 
private audiological examination shows that the Veteran was 
assessed as having high frequency noise induced hearing loss, 
consistent with a right handed shooter.  

The evidence that has been submitted since the April 2007 rating 
decision is both new and material because it relates to whether 
the Veteran's hearing loss is related to his military service.  
As this evidence must be presumed credible, it tends to establish 
a previously unestablished fact that was necessary to 
substantiate the claim.  After reviewing the record, the Board 
finds that new and material evidence has been submitted to reopen 
the Veteran's claim of service connection for bilateral hearing 
loss.  


ORDER

New and material evidence having been received, service 
connection for bilateral hearing loss is reopened; the appeal is 
granted to this extent only.  


REMAND

With respect to the merits of the Veteran's claim for service 
connection for hearing loss, the Board has determined that 
further development is warranted.  

The Veteran should be afforded a VA examination upon remand in 
order for a medical opinion to be obtained as to whether the 
Veteran's current bilateral hearing loss is related to his 
military service.  Under the VCAA, VA is obligated to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there are signs of a current disability as April 
1987 and September 2008 private audiology reports show that the 
Veteran has hearing loss as defined by the VA in 38 C.F.R. 
§ 3.385.  In addition, the record shows that the Veteran's 
hearing loss may be associated with his military service.  The 
Veteran's lay testimony has indicated that he was exposed to 
artillery fire for fifteen months, and the April 1987 audiologist 
found that his hearing loss was noise induced hearing loss 
consistent with a right handed shooter.  Therefore, a VA 
examination and etiology opinion is necessary in order to 
determine whether the Veteran's hearing loss is casually related 
to his military service.  

The Veteran's claim for a right knee disability must also be 
remanded for further development.  In a September 2008 statement, 
the Veteran raised a new theory of entitlement for his claim for 
service connection for his right knee.  The Veteran asserted that 
his right knee disability was secondary to his service connected 
back condition.  

Several United States Court of Appeals for Veterans Claims 
(Court) and United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decisions address this type of 
situation, where an alternate, unadjudciated theory of service 
connection is presented to the Board.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), which concerned both direct and 
presumptive service connection, the Court noted that although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Id. at 313; see also Schroeder v. 
West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 
(Fed. Cir. 2005).

The Board notes that the Veteran has not received VCAA notice 
pertaining to secondary service connection.  As such, the Veteran 
should be provided with such notice upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran notice consistent with 
38 C.F.R. § 3.310 which informs the Veteran 
what is necessary in order to establish a 
claim for service connection for a right knee 
disability on a secondary basis.  

2.  The Veteran should be afforded a VA 
audiological examination with an appropriate 
examiner to address his claimed bilateral 
hearing loss.  The examination must include 
pure tone threshold testing (in decibels) and 
Maryland CNC speech recognition testing.  The 
examiner should provide an opinion as to 
whether the claimed disability is at least 
as likely as not (e.g., a 50 percent 
probability or more) etiologically related to 
service.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report that the file 
was reviewed.  The examiner should provide a 
rationale for the requested opinion and is 
advised that the Veteran is competent to 
report injuries and symptoms, and that his 
reports must be considered in formulating the 
requested opinion.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  It is imperative that the right 
knee disability claim be considered under 
38 C.F.R. § 3.310.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them time to respond to it before returning 
the case to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


